DETAILED ACTION

1)       Applicant's election with traverse of invention III, drawn on claims 22-25, in the reply filed on 6/16/2021, is acknowledged.  The traversal is on the ground(s) that 
Groups I-III do not lack unity of invention.  All groups provide not only the technical feature of dispensing a capsule comprising a body having a sidewall and a base formed of molded pulp fibers, and a lid fixable to the body as admitted by the Examiner, the groups also include among other features, a continuous feed of articulated mesh toolsets. All of which features make a technical contribution over Koller et al.  
This is not found persuasive on the grounds that the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-Ill lack unity of invention because even though the inventions of these groups require the technical feature of a dispensing capsule comprising a body having a sidewall and a base formed of molded pulp fibers and a lid fixable to the body, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Koller.  Koller discloses a dispensing capsule comprising a body (body portion 310) having a sidewall (sidewall 316) and a base (second end 320) formed entirely of molded pulp fibers and a lid (first filter element 312) fixed to the body (‘018, Figure 3A) (‘018, Paragraphs [0040] and [0057)). 
The requirement is still deemed proper and is therefore made FINAL.

2)       The case is transferred to class 162 for prosecution of the elected claims.

Claim Objections
3)        Claims 6, 17-20, 26-30, status identifiers are to recite - (Withdrawn) - .
                                              
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 22-23, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 3,890,195).

Claim 23: the invention is disclosed per claim 22, above.  It is inherent that the mold 47 represents the female or male preform profile of the products (col. 1, lines     12-22).  
5)       Claims 24-25, are rejected under 35 U.S.C. 103 as being unpatentable over    Lee et al.  
Claim 24: the invention is disclosed per claim 23, above.   Lee does not directly disclose a transfer tool, however it would have been obvious to one skilled in the art at the time the invention was filed that the apparatus of Lee include a transfer tool since Lee discloses that the products are removed from the molds 47 and collected (col. 3, lines 10-13). 
Claim 25: the invention is disclosed per claim 24, above.   It would have been obvious that the transfer tool set is of a male or female profile of the product and is adapted to engage with the preform profile of molds 47 of what will become the interior or exterior of the product.
Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748